Order entered January 31, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01534-CV

                               JEFFREY BORDOK, Appellant

                                               V.

                                KELCY WARREN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12565

                                           ORDER
       Pending before the Court is appellant’s petition for permissive appeal. On January 29,

2019, the parties filed an agreed motion to abate this proceeding pending settlement of the case.

We GRANT the motion and ORDER the parties to file a status report within thirty days.

       We ABATE this proceeding for thirty days at which time it will be reinstated.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE